At the outset, I
would like, on behalf of the Vietnamese delegation,
sincerely to congratulate Mr. Jan Eliasson on his
election as President of the General Assembly at its
sixtieth session. I am convinced that under his able
stewardship this session will be crowned with success.
Let me express our deep appreciation for the
contributions made by his predecessor, Mr. Jean Ping,
to the work of the General Assembly at its fifty-ninth
session. I also take this opportunity to pay tribute to the
Secretary-General, Mr. Kofi Annan, for his great
efforts over the past year to reform and strengthen our
Organization.
Taking place in the context of the many activities
commemorating the sixtieth anniversary of the United
Nations — especially the High-level Plenary Meeting
of the General Assembly that just concluded — the
present session constitutes an event of crucial
significance that offers us a great deal of hope and
confidence. We believe that Member States will be able
to work out effective ways in which to implement the
commitments contained in the outcome document
(resolution 60/1) just adopted by our leaders, especially
those concerning the implementation of the
Millennium Development Goals (MDGs). We are
confident that, amid both challenges and opportunities
and with the necessary wisdom and determination, we
will find the right path towards a brighter future for
humanity in the twenty-first century.
In today’s celebratory atmosphere, we cannot and
should not forget stark realities as we continue to see
the spread of war and conflict, the resurgence of
terrorism, natural disasters, poverty, the outbreak of
epidemics and transnational crime, which are
threatening the peace, security, independence and
prosperity of nations. The people of the world were
shocked by the recent terrorist attacks in London, in
Sharm el-Sheikh and elsewhere. Viet Nam therefore
joins with others in the fight against terrorism of all
21

kinds. It is our view that, in order to root out terrorism,
the international community must seriously and
adequately address the phenomena of poverty, injustice
and inequality.
Viet Nam welcomes the recent positive
developments in the Middle East peace process. It is
our consistent policy to support the just cause of the
Palestinian people in their struggle for their inalienable
rights. In that connection, we welcome Israel’s
withdrawal from resettlement areas in the Gaza Strip.
Proceeding from its principled position that
international disputes should be settled by peaceful
means, Viet Nam supports peaceful solutions to the
nuclear issue in Iran and on the Korean peninsula.
Considering embargoes and blockades to be
unacceptable in the modern world, we call for the early
lifting of the unilateral embargo against Cuba. It is Viet
Nam’s view that the United Nations should be more
active in that connection.
The tsunami that affected Asian countries last
year and Hurricane Katrina, which hit coastal cities of
the United States, both resulting in the loss of a great
number of lives and damage worth hundreds of billions
of dollars, are reminders of the need for effective early
warning systems, preparedness and international
solidarity in confronting the forces of nature.
As we are preparing to translate the commitments
contained in the outcome document into action to
reform the United Nations, I would like to associate
myself with the views expressed by the Secretary-
General in his report “In larger freedom” (A/59/2005)
and reaffirmed in the outcome document concerning
the interactive links among peace, security,
development and human rights. Viet Nam’s experience
shows that an environment of peace and political and
social stability is indispensable for development and
that economic growth, the improvement of people’s
lives, will help to strengthen peace and stability. In that
regard, we believe the United Nations should play a
greater role in making those links more interactive.
Viet Nam shares the common view that reform of
the United Nations should aim, first and foremost, at
enhancing the Organization’s efficiency and democracy
on the basis of strengthening the fundamental
principles enshrined in the United Nations Charter. It is
essential to reinforce the central role and power of the
General Assembly, a body that stipulates the equal
participation of all United Nations Members. Reform
of the Security Council should be accorded adequate
attention, so that the Council can be turned into a body
that is able to perform its functions in maintaining
international peace and security effectively. The
Council’s working methods should be improved to
ensure democracy and transparency. The Council needs
to be enlarged in both categories of its membership in
order to ensure that it truly represents all United
Nations Members, as stipulated in the Charter. We
believe that developing States should be more
adequately represented in that important organ. We
would like to reiterate the support we have expressed
since 1999 for India, Japan and Germany as permanent
members of an expanded Council.
Furthermore, Viet Nam believes that reform of
the United Nations must be carried out
comprehensively and in a way that ensures a balance
between the two equally important and mutually
complementary goals of maintaining peace and
security and promoting development. An enabling
environment for development must be built on the
basis of equitable international economic relations,
mutual benefit, shared responsibility and the fulfilment
of agreed commitments.
In that spirit, Viet Nam supports the proposals on
development set out in the report of the Secretary-
General and the commitments contained in the
outcome document, especially the recommitment of the
international community to achieving the MDGs on
schedule. Viet Nam welcomes the commitment on the
part of some developed countries to allocate 0.7 per
cent of their gross national income to official
development assistance without any conditions. If
developing nations are to achieve the MDGs, it is
essential that they be enabled to participate more
actively in the global economy. Viet Nam therefore
calls on the United Nations to adopt and implement
measures to facilitate the entry of developing countries
into the World Trade Organization. Moreover, non-
tariff and other protective measures aimed at blocking
exports from developing countries, under such pretexts
as sanitary and phytosanitary standards, should be
dismantled.
Guaranteeing and promoting human rights always
remain high priorities in the work of the United
Nations. Viet Nam supports a greater role for the
Organization in that regard. We will continue to spare
no effort in contributing to the common cause of
22

human rights protection. Mindful of the need to reform
the United Nations machinery for protecting human
rights, we believe that reform must be conducted in a
manner that is free from acts of politicization. More
in-depth discussions are needed with regard to the
issue of establishing a Human Rights Council and the
concept of the responsibility to protect, so as to ensure
broad support for the measures to be implemented.
The Vietnamese people have just celebrated the
sixtieth anniversary of the founding of their democratic
State. Having gone through a process of comprehensive
renewal, Viet Nam today is a country with high and
sustained economic growth and social equity, and we
have made significant progress in implementing the
MDGs. Today, Viet Nam is a safe and stable country
that has further integrated into the global economy and
has pursued a foreign policy of independence,
sovereignty and diversification, strengthening
multilateral ties in its external relations. It is a country
that is willing to be a friend and a reliable partner of all
countries of the world community.
We have actively participated in various regional,
interregional and global cooperation arrangements.
Viet Nam has been making great efforts to conclude
negotiations for its early accession to the World Trade
Organization. I would like to take this opportunity to
extend our thanks to those countries that have
supported Viet Nam in that connection. We are actively
engaged in the cooperation activities of the Association
of Southeast Asian Nations (ASEAN) and Asia-Pacific
Economic Cooperation (APEC), as well as with
ASEAN cooperation with East Asia. To make a greater
contribution to the work of the United Nations, Viet
Nam has decided to present its candidacy for a
non-permanent seat on the Security Council for the
2008-2009 term. We are now actively preparing to
participate in United Nations peacekeeping operations
when conditions are ripe.
To conclude, let me assure the Assembly that Viet
Nam will continue to work closely with other countries
in the international community to strive for our
common goals, among them a stronger United Nations.